--------------------------------------------------------------------------------

Exhibit 10.01

August 22, 2001

Ken Burckhardt
390 La Strada Drive #15
San Jose, CA 95123

Re:      Stock Bonus Agreement

Dear Ken:

On behalf of ONI Systems Corp. ("ONI"), I am pleased to offer you the position
of Interim Chief Financial Officer for a term which begins on August 9, 2001 and
continues until such time as ONI has hired a permanent Chief Financial Officer
("Permanent CFO"). During this term, your title will be Vice President, Finance
and Interim Chief Financial Officer and, in this position, you will be reporting
directly to the Chief Executive Officer.

In connection with this position, the Compensation Committee of ONI’s Board of
Directors will award you a stock bonus of 100,000 shares of ONI common stock
(the "Stock Bonus"). In order to receive the Stock Bonus, you must be providing
services to ONI as an employee on February 9, 2002 (the "Award Date") when the
Stock Bonus will be issued.

In the event that you are subject to a trading Blackout Period, as defined in
ONI’s Procedures and Guidelines Governing Securities Trading by Company
Insiders, on the Award Date, the Award Date will automatically be delayed until
you are no longer subject to the Blackout Period; provided however, that, such
delay in the Award Date shall not affect your right to receive the Stock Bonus
if you are providing services to ONI as an employee on February 9, 2002.

The Stock Bonus will be subject to the terms and conditions of ONI’s 2000 Equity
Incentive Plan. Upon issuance of the Stock Bonus, you will be required to make a
payment in the amount of the par value of $0.0001 per share of common stock for
an aggregate payment of $10.00 to ONI, as required by Delaware law.

In addition to the Stock Bonus, provided that you continue to provide services
to ONI as an employee through February 9, 2002, the options held by you to
purchase an aggregate of 150,000 shares pursuant to ONI’s 1998 Equity Incentive
Plan, granted May 3, 2000, will thereafter be vested and exercisable with
respect to a number of shares equivalent to six months of vesting in addition to
the shares vested and exercisable pursuant to the terms of such options.

[RETURN TO TABLE OF CONTENTS]  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ken Burckhardt
August 22, 2001
Page 2

Except as set forth above, your compensation and benefits will continue at their
current levels and all other terms of your employment with ONI will remain
unchanged.

Your employment with the Company will continue to be on an "at will" basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, without further obligation or liability.

In the event of any actual or "involuntary" termination (as defined below) of
your employment by ONI without Cause, as such term is defined in ONI’s 2000
Equity Incentive Plan, you will be awarded the full Stock Bonus on your last day
of employment, subject to your executing a standard form of release acceptable
to ONI and you.

An "involuntary" termination will be deemed to have occurred if both (A) any of
the following actions is taken by ONI and such action is not reversed in full by
ONI within fourteen days: (i) your base salary and benefits are materially
reduced, provided that any reduction in base salary rate shall be deemed
"material," (ii) you are required to perform your employment obligations (other
than travel on business) at a location more than sixty (60) miles away from
ONI’s current offices, and/or (iii) the terms of this offer letter are not
assumed in full by any acquirer or other successor to ONI, and (B) you, after
the expiration of such fourteen-day period, resign in writing stating that your
resignation is as a result of, and specifying in reasonable detail the nature of
such uncured action listed above. Changes in ONI’s management or reporting
structure, or changes in your position, title, or duties, including but not
limited to the removal of "Interim Chief Financial Officer" from your title,
will not constitute an "involuntary" termination.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. This letter, together
with the Invention Assignment and Confidentiality Agreement between you and ONI,
dated May 3, 2000 and the Offer Letter between you and ONI, dated May 3, 2000,
set forth the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by ONI and by you.

Sincerely,

/s/ Hugh Martin

 

/s/ Ken Burckhardt

     

Hugh Martin

                                        
                                                          

Chairman, President and
Chief Executive Officer
ONI Systems Corp.

 

Employee Acceptance/Start Date



[RETURN TO TABLE OF CONTENTS]  

--------------------------------------------------------------------------------

